Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-7 are currently pending in the instant application.   Claims 1-7 are rejected in this Office Action.
I.	Priority
The instant application is a CON of 16/498,768, filed on September 27, 2019 PAT 10919843 which is a 371 of PCT/EP17/57389, filed on March 29, 2017.
II.	Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant application.

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “derivative” has not been clearly defined in the specification so that one of ordinary skill in the art would know 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 -3, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appendino, et al. (Document No. 163:618125, CAPLUS). The instant invention claims 

    PNG
    media_image1.png
    352
    623
    media_image1.png
    Greyscale

 The Appendino, et al. reference teaches PPAR agonists such as 
    PNG
    media_image2.png
    244
    360
    media_image2.png
    Greyscale
 (See RN 1818428-12-4).  This species of compound anticipates the genus compound of the instant invention wherein R is a linear alkylamine (i.e., -NH-Et), wherein the genus structure and its definitions are stated above.  
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112:


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 112, first paragraph, while the specification is enabling for a compound for treating stroke, traumatic injuries, anemia, myocardial ischaemia-reperfusion injury, acute lung injury, diabetic and chronic wounds, organ transplantation, acute kidney injury and arterial diseases does not provide enablement for a compound for treating a condition that benefits from the inhibition of the HIF prolyl hydroxylases activity.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

The nature of the invention
	Applicants are claiming for a compound for treating stroke, traumatic injuries, anemia, myocardial ischaemia-reperfusion injury, acute lung injury, diabetic and chronic wounds, organ transplantation, acute kidney injury and arterial diseases.
.  
	The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that infectious diseases, for example, remain highly unpredictable.  Enablement for the scope for the treatment of all types of infectious diseases is not present in the specification.  
For example, Applicants' claims are therefore drawn to a method for the treatment and prophylaxis of SARS.  It is the state of the art that SARS is a life-threatening viral respiratory illness caused by a coronavirus known as SARS-associated coronavirus.  The SARS virus is spread by close person to person contact or by touching a surface contaminated with the virus.  Currently, there is no specific treatment that exists for SARS, although various treatments have been tried with unclear success. Further, no medicine is known to cure the illness.  See (http://www.emedicinehealth.com/severe_acute_respiratory_syndrome_sars-health/article_em.htm).

There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  

	The amount of direction or guidance present and the presence or absence of working examples
	There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the numerous diseases claimed herein.  That a single class of compounds can be used to treat, prevent or control all diseases embraced by the claims is an incredible finding for which Applicants have not provided supporting evidence.  Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use for treating, controlling or preventing all conditions by administering the instant claimed compounds.  Applicants have provided evidence for being able to treat some of the claimed diseases or disorders but have not provided any evidence or disclosed tests for the treatment of all types of infectious diseases.
The breadth of the claims
	
The breadth of the claims is a compound for treating a condition that benefits from the inhibition of the HIF prolyl hydroxylases activity.  

The quantity of experimentation needed
	
The nature of the pharmaceutical arts is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities for each of the diseases and disorders instantly claimed.  The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the 
	The level of the skill in the art
Even though the level of skill in the pharmaceutical art is very high, based on the unpredictable nature of the invention and state of the prior art and lack of guidance and direction, one skilled in the art could not use the claimed invention without undue experimentation.
	To overcome the rejection, Applicants are suggested to amend the claims to read on the subject matter that is indicated as being enabled.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,919,843.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    352
    623
    media_image1.png
    Greyscale


Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims a compound of the formula 

    PNG
    media_image3.png
    443
    308
    media_image3.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims a compound of formula I for the use of treating conditions that benefits from the inhibition of the hypoxia-inducible factor (HIF) prolyl hydroxylases activity whereas the issued patent is drawn to a method of treating the same conditions using the same compound
Finding Prima Facie Obviousness
	The genus compound of the instant application is the same as the genus compound of the patented claims 1-6.  The scope of the subject matter in the patented claims 1-6 and the scope of the claims 1-7 of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the issued patent again in the instant application since the scope already patented falls within the full scope of the instant claims 1-7.  As a result, the claims are rejected under obviousness-type double patenting.


IV.	Objection 
				Claim Objection
Claim 3 is objected to because of the following informalities:  not ending with a period.  Each claim begins with a capital letter and ends with a period (MPEP 608.01 (m)). Claim 3 is also missing the term “and” in between the last two structures listed in the claim. Appropriate correction is required.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626